Exhibit 10.7

 

Mr. Anshu Bhatnagar January 11, 2019

Chief Executive Officer

mPhase Technologies, Inc.

 

Dear Anshu,

 

Please accept my resignation as President and Chief Executive Officer of mPhase
Technologies Inc. effective midnight January 11, 2019

 

I have enjoyed being an Officer of the Company. I wish you the best of luck in
taking mPhase forward to greater heights.

  

Regards,

 

/s/ Ronald Durando

  

Ronald A. Durando

 



 

 

 



Mr. Anshu Bhatnagar January 11, 2019



Chief Executive Officer

mPhase Technologies, Inc.

 

Dear Anshu,

 

Please accept my resignation as Chief Operating Officer and as a member of the
Board of Directors of mPhase Technologies Inc. effective midnight January 11,
2019.

 

I have enjoyed being an Officer of the Company and a member of the Board of
Directors. I wish you the best of luck in taking mPhase forward to greater
heights.

 

Regards,

 



s/s Gustave Dotoli

  

Gustave T. Dotoli

 



 

 

 

Mr. Anshu Bhatnagar January 11, 2019

Chief Executive Officer

mPhase Technologies, Inc.

 

Dear Anshu,

 

Please accept my resignation from the Board of Directors of mPhase Technologies
Inc. effective midnight January 11, 2019. Attached is an E mail confirming this
action

 

I have enjoyed being a member and leading the Board of Directors. I wish you the
best of luck in taking mPhase forward to greater heights.

  

Regards,

 



S/S Victor Lawrence

  

Victor Lawrence

 



 

 

 

Mr. Anshu Bhatnagar January 11, 2019

Chief Executive Officer

mPhase Technologies, Inc.

 

Dear Anshu,

 

Please accept my resignation from the Board of Directors of mPhase Technologies
Inc. effective midnight January 11,2019.

 

I have enjoyed being a member and leading the Board of Directors. I wish you the
best of luck in taking mPhase forward to greater heights.

 

Regards,

 

s/s Abraham Biderman

 

Abraham Biderman

 



 

 

 

Mr. Anshu Bhatnagar January 11, 2019

Chief Executive Officer

mPhase Technologies, Inc.

 

Dear Anshu,

 

Please accept my resignation as a Director and Executive Vice President, Chief
Financial Officer and General Counsel of mPhase Technologies Inc. effective
midnight January 11, 2019.

 

I have enjoyed being a Director and Officer of the Company. I wish you the best
of luck in taking mPhase forward to greater heights.

 

Regards,

 

s/s Martin Smiley

 

Martin Smiley

 



 

